Order granting intervenor’s motion for leave to intervene in the action, and denying said motion in so far as the moving party sought to vacate a previous order directing the payment to the plaintiff of a balance in the hands of the receiver, and in so far as the intervenor sought payment of said balance to herself, affirmed, in so far as appealed from, without costs. Order granting plaintiff’s motion to resettle judgment of foreclosure and sale nunc pro tunc, and denying said motion in so far as the moving party sought to correct the referee’s report of sale, affirmed, in so far as appealed from, without costs. No opinion. Hagarty, Johnston, Taylor and Close, JJ., concur; Carswell, J., not voting.